MEMORANDUM OPINION
FRANK W. ROGER, Bankruptcy Judge.
Debtor filed an Application For Dissolution of Partnership. The evidence indicated that the alleged partnership was entered into and ceased doing business prior to the filing of the bankruptcy petition and that debtor actually was seeking permission to proceed in state court under Mo. R.S., Section 358.320. This is not a core proceeding nor does it arise out of any part of the post petition events. At best it is only related to any bankruptcy events. The Court, therefore, voluntarily abstains from any attempted dissolution and grants debtor permission to proceed in state court. In re Titan Energy, Inc., 837 F.2d 325 (8th Cir.1988). Any party to such a proceeding is granted relief from any application of the automatic stay to litigate any issues properly raised in such a proceeding and permitted to proceed to the point of final judgment but not as to levy and execution against any property of the estate.